Citation Nr: 0920254	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent, effective May 29, 2003, and an initial evaluation in 
excess of 20 percent, effective March 30, 2005, for 
lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Veteran's disability rating for a back disability was 
increased to 20 percent, effective March 30, 2005, via a 
February 2006 rating decision.  The United States Court of 
Appeals for Veterans Claims (Court) has held that on a claim 
for an original or increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  See Id.  Thus, the issue 
remains in appellate status.

The Board notes that, In November 2002, evaluation of the 
residuals of a fracture at the distal end of the right second 
metacarpal, was increased to 10 percent, effective August 6, 
2002.  The Veteran filed notice of disagreement (NOD) in 
January 2003, to include the evaluation and effective date 
for his service-connected disability.  A statement of the 
case (SOC) was issued in March 2004.  However, as the Veteran 
did not perfect his appeal, that issue is not before the 
Board at this time.

During an April 2008 DRO conference, the Veteran withdrew a 
prior request for a Board hearing.

In May 2007, a rating decision denied entitlement to an 
evaluation in excess of 20 percent for the Veteran's back 
disability, as well as entitlement to individual 
unemployability.  A February 2008 rating decision once again 
denied entitlement to a total disability rating, and also 
denied the Veteran's request for an extension of a temporary 
total evaluation due to convalescence.  The Veteran filed an 
NOD with respect to these issues, however, a formal appeal 
was not perfected within 60 days following a January 2009 
SOC.  Therefore, the issues of entitlement to total 
disability based on individual unemployability (TDIU) and an 
extension of a temporary 100 percent disability rating, are 
not before the Board.


FINDINGS OF FACT

1.  Following an April 2008 DRO conference, prior to the 
promulgation of a decision in the appeal, the Veteran 
withdrew his appeal of the issues of entitlement to service 
connection for a left wrist disorder and a right shoulder 
disorder.

2.  From May 29, 2003 to March 29, 2005, the Veteran's back 
disability was manifested by slight limitation of motion to 
no less than 90 degrees; combined range of motion of the 
thoracolumbar spine to no less than 120 degrees, and 
degenerative disc disease without incapacitating episodes; 
muscle spasm on extreme forward bending and loss of lateral 
spine motion is not show during this period.

3.  From March 30, 2005, the Veteran's back disability is 
manifested by forward flexion of the lumbar spine greater 
than 30 degrees but not greater than 60 degrees and 
degenerative disc disease without incapacitating episodes; 
ankylosis of the entire thoracolumbar spine is not shown.

4.  Left lower extremity radiculopathy associated with 
degenerative disc disease has been shown to be no more than 
mildly disabling.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issues of entitlement to service 
connection for a left wrist disorder and a right shoulder 
disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for lumbar strain and degenerative disc disease of 
the lumbar spine, from May 29, 2003 to March 29, 2005, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2003); 5243 (2008).

3.  The criteria for an initial rating in excess of 20 
percent for lumbar strain and degenerative disc disease of 
the lumbar spine, from March 30, 2005, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5243 (2008).

4.  The criteria for a separate 10 percent disability 
evaluation for left lower extremity radiculopathy are met 
throughout the course of the appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.124a, Diagnostic Code 
8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

The instant claim arises from a denial of entitlement to 
initial ratings in excess of 10 and 20 percent for lumbar 
strain and degenerative disc disease of the lumbar spine.  As 
the Veteran's claims for service connection for left wrist 
and right shoulder condition have been withdrawn, as 
discussed below, a discussion of VCAA requirements with 
respect to these issues is not necessary.

With respect to the Veteran's claim for a higher initial 
evaluation of his back disability, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

A letter dated in June 2003 satisfied the duty to notify 
provisions with regard to the Veteran's claim for service 
connection for a low back disability.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2008); 
Quartuccio, at 187.  A subsequent April 2008 letter informed 
the Veteran of the manner in which VA assigns initial ratings 
and effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006).  

The Board notes that the recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), does not apply to the present 
case, as this is an initial disability rating claim.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Further, the claimant's service treatment records and 
pertinent post-service medical records have been obtained, to 
the extent available.  See 38 U.S.C.A. § 5103A (2002); 
38 C.F.R. § 3.159 (2008).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this case, 
the Veteran was afforded VA examinations for his spine in 
July 2003, June 2004, May 2007, and December 2008.  There is 
no evidence within the record to suggest that his disability 
has worsened since his last examination.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Disorders of the left wrist and right shoulder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at any time before the Board promulgates a decision 
or on the record at a hearing.  See 38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his 
authorized representative.  See 38 C.F.R. § 20.204 (2008).  
In April 2008, the Veteran appeared at a DRO conference and 
expressed his desire to withdraw his appeal regarding the 
issues of service connection for a left wrist disorder and a 
right shoulder disorder.  The Veteran's representative 
initialed the DRO conference report, indicating that the 
Veteran approved the action.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review such claims and 
they are dismissed.

III. Lumbosacral strain with degenerative disc disease

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the Veteran.  See 38 
C.F.R. § 4.3 (2008). 

In the case of Fenderson v. West, the Court emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case, such as this 
one, in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question is service-connected.  VA must assess 
the level of disability from the date of initial application 
for service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim-a 
practice known as "staged rating."  See also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In this case, staged 
ratings are adequate, as the factual findings have shown 
distinct time periods where the Veteran's back disability 
exhibited symptoms that would warrant different ratings.  See 
Hart. 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with    38 
C.F.R. § 4.25 (2008).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a Veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case," Butts v. 
Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  Any change in 
Diagnostic Code by a VA adjudicator must, however, be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2008).  When rating a 
disability of the musculoskeletal system, functional loss due 
to pain, weakened movement, fatigability, and pain on 
movement are factors to be considered.  See 38 C.F.R. §§ 
4.40, 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2008).

The Board notes that the schedular criteria for rating the 
spine have been amended during the pendency of the Veteran's 
appeal.

Effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  Specifically, VA 
updated the entire section of the rating schedule that 
addresses disabilities of the spine.  This update included a 
renumbering of the diagnostic codes pertinent to back 
ratings. According to that renumbering, Diagnostic Code 5237 
now governs ratings of lumbosacral strain, Diagnostic Code 
5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2008)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the Veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied. VAOPGCPREC 3- 
2000 (Apr. 10, 2000).  As such, the Board will assess the 
severity of the Veteran's service-connected low back 
disability under both the former, and revised criteria 
pertaining to ratings of the spine.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, the Veteran was rated using the 
following criteria:

Severe
	....................................
.....................40 
Moderate.................................
....................20 
Slight...................................
........................10

The Board notes that the rating schedule does not define the 
terms "mild," "moderate," or "severe."  Therefore, the 
Board must evaluate the evidence of record and reach a 
decision that is equitable and just.  See 38 C.F.R. § 4.6 
(2008)

Although the criteria under Diagnostic Code 5292 were less 
defined than the current criteria and numerical ranges of 
motion were not provided in the prior rating criteria, 
guidance can be obtained from the amended regulations 
discussed below.  In adopting specific ranges of motion to 
define what is normal, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometry.  See supplementary 
information, 67 Fed. Reg. 56,509 (Sept. 4, 2002).

Prior to September 26, 2003, evaluations pertaining to 
lumbosacral strain were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

38 C.F.R. § 4.71a, Diagnostic Code 5295

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  Diagnostic Codes 
5286 and 5289 provided ratings for complete bony fixation 
(ankylosis) of the spine.  As to rating the Veteran under the 
criteria for ankylosis, it is noted that ankylosis is 
"immobility and consolidation of a joint due to disease, 
injury, or surgical procedure."  Colayong v. West, 12 Vet. 
App. 524 (1999).

The regulations regarding intervertebral disc syndrome, 
effective September 23, 2002, require an evaluation as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under § 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, back disabilities are evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
Spine or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, as follows:

General Rating Formula for Diseases and 
Injuries of the Spine

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2008)

As noted above, the criteria for rating intervertebral disc 
syndrome under Diagnostic Code 2593 that became effective on 
September 23, 2002, contained a note defining incapacitating 
episodes and chronic orthopedic and neurologic 
manifestations.  The Federal Register version setting forth 
the final rule indicates that the three notes following the 
version of Diagnostic Code 5293 that became effective on 
September 23, 2002, were deleted when intervertebral disc 
syndrome was reclassified as Diagnostic Code 5243 in the 
criteria that became effective on September 26, 2003.  This 
was apparently inadvertent and has now been corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004), a final correction 
that was made effective September 26, 2003.

May 29, 2003 to March 29, 2005

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
10 percent disabling during this time period.  The evidence 
does not show moderate limitation of motion of the lumbar 
spine.  The evidence also fails to establish that the 
Veteran's lumbar spine disability resulted in limitation of 
forward flexion of the thoracolumbar spine to 60 degrees or 
less, severe muscle spasm, or abnormal spinal contour.  

The Veteran was afforded a VA orthopedic examination in July 
2003.  At that time, he demonstrated forward flexion to 95 
degrees with considerable discomfort at 95 degrees.  Backward 
extension and bilateral flexion were to 25 degrees with 
expressed discomfort.  Bilateral lateral rotation was to 35 
degrees.  Neurological examination did not reveal any muscle 
atrophy, and there were no sensory deficits to pinprick, 
touch, or vibration.  It was noted that the Veteran's back 
appeared to be normal, lumbar and thoracic curvatures 
appeared normal, and the Veteran was able to stand erect.  

A September 2003 MRI noted mild left lateral disc herniation 
at L5-S1, as well as a central disc bulge at L4-5.

In December 2003, the Veteran's chiropractor noted that the 
Veteran was treated for lower back pain and sciatica-type 
pain in the left lower extremity.  Frequent, acute 
exacerbations of left-sided lumbar spine pain and left leg 
pain were noted.  It was further noted that an MRI revealed a 
left lateral disc herniation compressing the foramina causing 
some pressure on the left sciatic nerve.  The report stated 
that the Veteran had taken an early retirement due to 
difficulty performing work such as lifting or standing for 
long period of time.  The chiropractor also noted that it 
would be difficult for the Veteran to return to the work 
force due to his disability.

A bone scan, conducted in February 2004, revealed a possible 
small osteophyte at L5-S1, but no other abnormalities were 
noted.

During a June 2004 VA examination, flexion was to 90 degrees, 
with pain which registered at 7 out of 10.  Passive and 
repetitive range of motion testing was declined by the 
Veteran, due to pain.  Extension was to 20 degrees, bilateral 
lateral flexion was to 30 degrees, and bilateral lateral 
rotation was to 30 degrees.  The examiner noted that the 
Veteran used his cane during testing.  The examination of the 
Veteran's range of motion was normal except for a 10 degree 
decrease in extension.  Neurological examination revealed 
muscle strength was of 5/5 in the upper and lower 
extremities.  The Veteran had positive sensation to vibration 
in all extremities.  The examiner reported that his 
neurological examination was normal.  The examiner also 
stated that the Veteran did not report any incapacitating 
episodes in the past 12 months.  Although the Veteran had 
much difficulty walking on his toes, the examiner attributed 
that to prior bunionectomies.  An MRI revealed that the 
lumbosacral vertebrae were normally aligned, disc spaces were 
preserved, and the spinal canal was normal.  Mild disc 
herniation was noted at L5-S1, and a disc bulge was noted at 
L4-5.  The Veteran was diagnosed with normal range of motion 
with subjective complaints of pain.

The Board finds that the evidence does not support the 
assignment of a higher (20 percent) disability rating under 
Diagnostic Codes 5292 or 5242 during this period, as the 
Veteran did not exhibit moderate range of motion, or forward 
flexion less than 60 degrees.  In fact, his forward flexion 
was measured at no less than 90 degrees despite reports of 
pain during this period.  Under the September 26, 2003, 
changes to the rating criteria, a higher rating requires 
forward flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis, which 
the Veteran did not exhibit.  Again, formal testing revealed 
no limitation of motion on flexion less than 60 degrees 
during this period, and the Veteran's altered gait was 
attributed to prior bunionectomies.  Further, testing during 
this period did not reveal a combined range of motion, during 
any examination, which was not greater than 120 degrees.  
Therefore, under the former and current rating criteria, a 
higher rating is not warranted due to limitation of motion.

As noted, the June 2004 VA examination indicated that the 
Veteran's spine was straight.  There were no postural 
abnormalities or fixed deformity.  Therefore, as demonstrable 
deformity of a vertebral body was not noted on examination, 
Diagnostic Code 5285 is inapplicable.  Ankylosis was not 
reported, thus Diagnostic Codes 5286 and 5289 are also 
inapplicable.  The Veteran did not exhibit spinal stenosis or 
ankylosis, thus Diagnostic Codes 5238 and 5241 are also 
inapplicable.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, intervertebral disc syndrome.  While the 
record shows disc herniation during this period, there is no 
evidence that the Veteran experienced any incapacitating 
episodes due to degenerative disc disease, and the record 
does not show that he has suffered incapacitating episodes 
having a total duration of at least two weeks during this 
period.  Therefore, a higher rating is not available under 
Diagnostic Code 5293 or 5243 during this period.  See 
Diagnostic Code 5293 (2003), Diagnostic Code 5243 (2008).  
The record is simply absent for such findings.  

Medical records during this period do not note lumbosacral 
strain with muscle spasm on extreme forward bending, and 
unilateral loss of lateral spine motion in the standing 
position.  Therefore, an increased rating under Diagnostic 
Code 5295 for lumbosacral strain is not warranted.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 10 percent rating.  The 
Board recognizes that the Veteran complained of pain during 
testing.  The reports of the each VA examiner took the 
Veteran's complaints of pain on motion when it recorded the 
Veteran's range of motion.  However, DeLuca and the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 was not a 
factor in the evaluation of the Veteran's forward flexion, 
which was to 90 degrees at worst.  In view of the forgoing, 
the Board finds that the Veteran's complaints and the 
directives of DeLuca were considered.  However, the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 10 percent.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 10 percent disability rating for lumbar 
strain and degenerative disc disease, but no greater, during 
this period.  

From March 30, 2005

During VA outpatient treatment on March 30, 2005, the Veteran 
reported chronic low back pain.  At that time, the Veteran 
was sized for a proper cane and instructed in gait with a 
straight cane on an even surface.  

On review of the evidence of record, the Board finds that the 
Veteran's low back disability is appropriately evaluated as 
20 percent disabling during this time period.  The evidence 
fails to establish that the Veteran's lumbar spine disability 
has resulted in limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  

A June 2005 VA examination noted that the Veteran was 
currently unemployable due to his chronic back and shoulder 
disorders, and that he saw a chiropractor about three times 
per week.  The Veteran reported one period of incapacitation 
within the prior 12 months, in February 2004, which lasted 
approximately two days.  Examination revealed a slight loss 
of lordotic curve.  The Veteran walked with a slow gait and a 
forward list.  Range of motion of the lumbar spine revealed 
flexion to 55 degrees and extension to 15 degrees.  Lateral 
bending was 40 degrees to the right and 38 degrees to the 
left.  Truncal rotation to the right was 55 degrees, and it 
was 48 degrees to the left.  Repetitive motion of the spine 
did cause significant pain.  The sensory examination was 
within normal limits in the lower extremities.

A series of private treatment reports in March and April 
2006, to include an MRI, noted diagnoses of disc bulges at 
L3-4, and L4-5, a disc protrusion at L5-S1, and a soft tissue 
mass in the left lateral recess behind the L2 vertebral body, 
extending into the left L2-3 neural foramen.  It was noted 
that this may represent an extruded disc, however other soft 
tissue process, such as a nerve sheath tumor, could cause 
this appearance.  See MRI report, March 15, 2006.  Range of 
motion testing was not performed during this series of 
examinations.

On April 18, 2006, the Veteran underwent an L2 
hemilaminectomy, L1-2 and L2-3 laminectomy and foraminotomy 
and an L2-3 discectomy.  Following surgery, the Veteran noted 
pain relief in his left leg, but he continued to have 
mechanical back pain and numbness in his leg.  It was noted 
that the ongoing symptoms of radiculopathy, combined with 
mechanical back pain, would make it difficult for the Veteran 
to return to his previous employment.  See private report, 
March 5, 2007.

The Veteran was afforded an additional VA examination in May 
2007.  At that time, the Veteran noted that he worked at a 
bank.  He demonstrated forward flexion to 45 degrees with 
pain.  Backward extension was to 10 degrees with pain.  
Bilateral lateral flexion was to 20 with pain, and bilateral 
lateral rotation was to 20 degrees with pain.  Range of 
motion was unchanged with repetition.  The examiner noted 
that X-ray evidence, obtained in April 2007, revealed minimal 
degenerative chances in the L3 vertebral body, and mild 
arthritic chances at L2-3, without fracture or dislocation.  
The examiner noted that the spine, limbs, posture, position 
of the head, and curvature of the spine were normal.  The 
Veteran walked with a cane, and favored his left lower 
extremity, though his gait was not unsteady.  The Veteran 
reported numbness of the lateral thigh which did not radiate 
into the leg.  Ultimately, the Veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine.

At his December 2008 VA examination, the Veteran demonstrated 
forward flexion to 45 degrees and backward extension to 0 
degrees.  Right lateral flexion was to 20 degrees, and left 
lateral flexion was to 15 degrees.  Pain was noted on 
extremes; however, there was no deviation with repeated 
attempts (though increased pain was noted with repetition).  
Scoliosis was not observed.  It was noted that the Veteran 
used a cane full-time, and that his overall activities of 
daily living were limited due to back pain, fatigability, 
feelings of weakness, and lack of endurance.  The Veteran was 
diagnosed with degenerative disc disease of the lumbar spine 
and status postoperative decompression laminectomy L2-3. 

Based on the above findings, the Board finds that the 
evidence does not support the assignment of a higher (40 
percent) disability rating under Diagnostic Code 5242.  
Objective testing did not reveal unfavorable ankylosis of the 
entire lumbar spine or forward flexion to 30 degrees or less.  
Instead, forward flexion was no less than 45 degrees during 
both VA examinations conducted during this period.  

The Veteran did not exhibit spinal stenosis or ankylosis, 
thus Diagnostic Codes 5238 and 5241 are inapplicable.

Consideration has also been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243, based on intervertebral disc syndrome.  The Board 
acknowledges the fact that each examiner diagnosed the 
Veteran with degenerative disc disease.  However, no 
incapacitating episodes were reported during the May 2007 VA 
examination.  While the Veteran did report a single episode 
of incapacitation during his June 2005 examination, which 
lasted for two days, incapacitating episodes were note shown 
with a total duration of at least four weeks but less than 
six weeks during this period.  As such, a higher rating of 40 
percent is not warranted for this period under Diagnostic 
Code 5243.

Further, the Board finds that the medical evidence does not 
reflect objective evidence of pain, instability, or weakness 
greater than that contemplated by the 20 percent rating.  
Each VA examination report considered the Veteran's 
complaints of pain on motion when it recorded the Veteran's 
range of motion.  While the December 2008 examination report 
notes that the Veteran used a cane full-time, and reported 
that his overall activities of daily living were limited due 
to back pain, fatigability, feelings of weakness, and lack of 
endurance, repetitive testing evidence no changes in range of 
motion and no evidence of changes in endurance.  In view of 
the forgoing, the Board finds that the Veteran's complaints 
and the directives of DeLuca were considered.  However, the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore 
does not provide a basis for a rating higher than 20 percent.

In summary, for the reasons and bases discussed above, the 
Board concludes that the evidence in this case supports the 
assignment of a 20 percent disability rating, but no greater, 
for the Veteran's service-connected lumbar strain and 
degenerative disc disease of the lumbosacral spine during 
this period.  See 38 U.S.C.A. § 5107(b) (West 2002).

Conclusion

The Board has also considered a separate rating for 
neurological manifestations of the Veteran's low back 
disability under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  
The medical evidence reveals that the Veteran has reported 
weakness in his left lower extremity with diminished 
sensation and pain throughout the pendency of this appeal.  
Sciatica-type pain in the left lower extremity was noted by 
the Veteran's chiropractor in December 2003.  In March 2006, 
the Veteran's private physician noted radiating pain to his 
left leg.  On March 17, 2006, testing revealed significant, 
diminished left patellar reflex and subtle weakness of his 
breakaway in his left quadriceps.  Left L3 radiculopathy was 
diagnosed at that time.  Radicular complaints were reported 
again in April 2006.  The Veteran's post-operative report of 
March 5, 2007 noted ongoing symptoms of radiculopathy.  Based 
on the foregoing, the Board finds that the Veteran's 
radiculopathy of the left lower extremity are consistent with 
no more than mild incomplete paralysis.  However, moderate 
incomplete paralysis is not shown.  Despite impairment in 
deep tendon reflexes during examination in December 2008, the 
Veteran was noted to have intact sensation.  Furthermore, his 
strength was 4/5 in both quadriceps and 5/5 in both anterior 
tibial and extensor hallucis longus.  Thus, Board finds that 
a separate 10 percent evaluation, but no more, for mild left 
lower extremity radiculopathy as a neurological symptom of 
his low back disability, is warranted throughout the course 
of the Veteran's appeal.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008) (noting that a 10 percent rating is assigned 
for mild incomplete paralysis and a 20 percent rating is 
assigned for moderate incomplete paralysis).

A review of the record reveals that the RO did not refer the 
evaluation of the Veteran's back disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate. Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the Veteran's disability picture is adequately contemplated 
by the rating schedule. Id.  If the rating criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

It is not necessary, in this case, to go any further than the 
first step of the Thun analysis for the issue on appeal.  
First, regarding the Veteran's claim for an increased 
disability rating for his service-connected back disability, 
the rating criteria are not inadequate.  Higher ratings are 
available for degenerative disc disease and limitation of the 
lumbar spine, but the Veteran simply does not meet those 
criteria.  Second, although the Veteran filed a claim for 
total disability compensation, the RO denied a total rating.  
The Veteran was informed of this decision, but did not file 
an appeal.  Therefore, the Board finds no basis for further 
action on the issue of whether the Veteran's service-
connected disabilities render him unemployable.    

In light of the foregoing, the Board finds that a higher 
rating is not warranted for either stage of the Veteran's 
disability.  In determining whether higher ratings are 
warranted for service-connected disabilities, VA must 
determine whether the evidence supports the Veteran's claim 
or is in relative equipoise, with the Veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  See 38 
U.S.C.A. § 5107(a) (2002); Gilbert.  In this case, although 
the evidence supports a separate rating of 10 percent for 
left lower extremity radiculopathy for the entire appellate 
period, the preponderance of the evidence is against a rating 
in excess of 10 percent, effective May 29, 2003, and an 
evaluation in excess of 20 percent, effective March 30, 2005, 
for the Veteran's back disability. 


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the denial of service connection for a left 
wrist disorder is dismissed.

The appeal of the denial of service connection for a right 
shoulder disorder is dismissed.

Entitlement to an initial evaluation in excess of 10 percent, 
effective May 29, 2003, and an initial evaluation in excess 
of 20 percent, effective March 30, 2005, for lumbosacral 
strain with degenerative disc disease, is denied.

Entitlement to a separate 10 percent rating for left lower 
extremity radiculopathy is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
DAVID WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


